DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: Contains a typo after the word “performing” in line 40. Specifically, the semi-colon “;” after performing appears to be a typo. Did Applicant intend to insert a comma “,” instead?  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a parameter value acquisition module, configured to”, “a dimming determination module, configured to”, and “a first dimming determination module, configured to” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2:
Claim limitations “a parameter value acquisition module, configured to”, “a dimming determination module, configured to”, and “a first dimming determination module, configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Fig.2 merely shows the “parameter value acquisition module” and “a dimming determination module” as black boxes. A black box is not adequate disclosure of the corresponding structure.  Accordingly, the corresponding structure is absent from the disclosure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 3:
Claim 3 recites the limitation "the first dimming mode”.  There is insufficient antecedent basis for this limitation in the claim. Did Applicant intend to make claim 3 dependent on claim 2?

Regarding claim 4:
	Claim 4 depends on claim 2 and inherits at least the same deficiency as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Eom; Ki-Myeong, US 20110193892 A1] in view of [Nam; Woo-Jin, US 20090079679 A1].

Regarding claim 1:
	Eom discloses:
1. A device [Eom: Fig.1: display device; ¶ 0054: “Referring to FIG. 1, a display device “] for dimming a display screen [Eom: Fig.1: display unit 100], comprising: 
a pixel driving circuit [Eom: Figs.1-2: PX] comprising a first [Eom: Fig.2: M2], a second [Eom: Fig.2: M1], a third [Eom: Fig.2: M3], a capacitor [Eom: Fig.2: Cst] and a pixel [Eom: Fig.2: OLED];
	wherein signals received by a gate of the first [Eom: Fig.2: M2] and a first electrode of the first [Eom: Fig.2: M2] correspond to a scanning signal Vscan [Eom: Fig.2: Si] and a data signal Vdata [Eom: Fig.2: Dj], respectively [Eom: Fig.2; ¶ 0058: “ The switching transistor M2 includes a gate terminal coupled to the i-th scan line Si and a source terminal coupled to the j-th data line Dj”];
	wherein signals received by a gate of the third [Eom: Fig.2: M3] and a first electrode of the third [Eom: Fig.2: M3] correspond to a Vpwm signal [Eom: Fig.2: Ei] and a transmitted signal transmitted from a second electrode of the second [Eom: Fig.2: M1], respectively [Eom: Fig.2; ¶ 0060: “The light emission control transistor M3 includes a gate terminal coupled to the i-th light emitting signal line Ei”; ¶ 0058: “The driving transistor M1 includes a .. and a drain terminal coupled to a source terminal of the light emission control transistor M3”];
	wherein a second electrode of the third [Eom: Fig.2: M3] is connected to the pixel [Eom: Fig.2; ¶ 0060: “The light emission control transistor M3 includes … a drain terminal coupled to an anode of the OLED”]; and 
wherein the capacitor [Eom: Fig.2: Cst] is connected between the gate of the second [Eom: Fig.1: M1] and a power supply [Eom: Fig.2: VDD; ¶ 0059: “] The storage capacitor Cst is coupled between the source terminal and the gate terminal of the driving transistor M1”; Examiner: As shown in Fig.2, the storage capacitor is connected between the gate of M1 and VDD.].
However, Eom does not expressly disclose:
Thin-film transistor(s). (Emphasis added)
Nam discloses:
	Thin-film transistor(s) [Nam: Fig.7; ¶ 0049: F“IG. 7 is a view of still another pixel circuit to which the pixel driving method according to embodiments of the invention can be applied, which shows a P-channel type Thin Film Transistor (TFT)”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one type of transistors for another type of transistors, such 

Regarding claim 5:
	Eom in view of Nam discloses:
5. The device of claim 1, 
	wherein the capacitor [Eom: Fig.2: Cst] is parallel connected between the gate of the second Thin-Film Transistor [Eom: Fig.2: M1] and the power supply [Eom: Fig.2: VDD; Examiner: As shown in Fig.2, Cst is parallel connected between the gate of M1 and VDD].

Regarding claim 6:
	Eom in view of Nam discloses:
6. The device of claim 1, 
	wherein a first electrode of the second Thin-Film Transistor [Eom: Fig.2: M1] is connected to the power supply [Eom: Fig.2: VDD; ¶ 0057: “ The driving transistor M1 includes a source terminal coupled to a first power source VDD”].

Regarding claim 7:
	Eom in view of Nam discloses:
7. The device of claim 1, 
	wherein a signal received by the gate of the second Thin-Film Transistor [Eom: Fig.2: M1] corresponds to a signal transmitted from the second electrode of the first Thin-Film Transistor [Eom: Fig.2: M2; ¶ 0057: “A gate terminal of the driving transistor M1 is coupled to a drain terminal of the switching transistor M2”].

Regarding claim 8:
	Eom in view of Nam discloses:
8. The device of claim 1, 
	wherein a signal received by the gate of the second Thin-Film Transistor [Eom: Fig.2: M1] corresponds to a voltage of the data signal Vdata [Eom: Fig.2: Dj; ¶ 0058: “When the switching transistor M2 is turned on, a data voltage, i.e., a data signal that is applied to the j-th data line Dj, is transferred to the gate terminal of the driving transistor M1”].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Eom; Ki-Myeong, US 20110193892 A1] in view of [Nam; Woo-Jin, US 20090079679 A1] and further in view of [Choi; Yong-Seok et al., US 20140063078 A1].

Regarding claim 2:
	Eom in view of Nam discloses:
2. The device of claim 1.
	However, Eom in view of Nam does not expressly disclose:
 further comprising: 
a parameter value acquisition module, configured to acquire a parameter value of the display screen to be adjusted, 
	wherein the parameter value has a correspondence with a brightness of the display screen;
	 and 15a dimming determination module, configured to compare the parameter value with a set threshold to obtain a comparison result, determine a corresponding dimming mode according to the comparison result, and perform dimming on the display screen in the corresponding dimming mode;	 

	Choi discloses:
further comprising: 
a parameter value acquisition module [Choi: Fig.5: Brightness detection block 120], configured to acquire a parameter value of the display screen to be adjusted [Choi: ¶ 0051: “an absolute value of a difference between the input dimming value and a current output dimming value”; ¶ 0065: “ In one embodiment, the brightness detection block 120 is configured to externally receive an input image data IVD, and determine a brightness FB of the input image frame based on the input image data IVD”], 
	wherein the parameter value has a correspondence with a brightness of the display screen [Choi: ¶ 0051: “and deciding whether to perform a dimming operation by comparing an absolute value of a difference between the input dimming value and a current output dimming value against a predetermined threshold value (Step S130).”: “”and deciding whether to perform a dimming operation.; ¶ 0065: “and determine a brightness FB of the input image frame based on the input image data IVD”];
	 and 15a dimming determination module [Choi: Fig.5:  input dimming value determination block 140 and/or dimming operation control block 160], configured to compare the parameter value with a set threshold to obtain a comparison result [Choi: ¶ 0051: “and deciding whether to perform a dimming operation by comparing an absolute value of a difference between the input dimming value and a current output dimming value against a predetermined threshold value (Step S130)”; Fig.1: S130: YES or NO; ¶ 0065: “The input dimming value determination block 140 is configured to determine an input dimming value ID based on the brightness FB of the input image frame. In one example embodiment, the input dimming value determination block 140 determines the input dimming value ID by selecting a dimming value matched to the brightness FB of the input image frame using the look-up table 145”], determine a corresponding dimming mode according to the comparison result [Choi: Fig.1: S140 or S150;  Fig.1: S130: YES or NO; ¶ 0051; ¶ 0066: “The dimming operation control block 160 is configured to decide whether to perform the dimming operation by comparing an absolute value of a difference between the input dimming value ID and the current output dimming value COD against a predetermined threshold value”], and perform dimming on the display screen in the corresponding dimming mode [Choi: ¶ 0051: “and deciding whether to perform a dimming operation by comparing an absolute value of a difference between the input dimming value and a current output dimming value against a predetermined threshold value (Step S130). Here, when it is decided to perform the dimming operation, the method of FIG. 1 further includes outputting a value generated by adjusting (i.e., increasing or decreasing) the current output dimming value by a predetermined adjustment value as a next output dimming value (Step S140). On the other hand, when it is decided not to perform the dimming operation, the method of FIG. 1 further includes outputting the input dimming value as the next output dimming value (Step S150)”; ¶ 0067: “As described above, in one aspect, the dimming operation control block 160 may gradually adjust the brightness of the image output from the flat panel display device by performing the dimming operation when the absolute value of the difference between the input dimming value ID and the current output dimming value COD is smaller than the predetermined threshold value”];	 
	wherein the dimming determination module [Choi: Fig.5:  input dimming value determination block 140 and/or dimming operation control block 160] comprises: a first dimming determination module [Choi: Fig.5:  dimming operation control block 160], configured to adopt a first dimming mode to perform the dimming on 20the display screen when it is determined that the brightness corresponding to the parameter value is less than the set threshold [Choi: ¶ 0055: “In detail, one aspect of the method of controlling the dimming operation illustrated in FIG. 1 includes outputting the value generated by adjusting (i.e., increasing or decreasing) the current output dimming value by the predetermined adjustment value as the next output dimming value (Step S140) when the absolute value of the difference between the input dimming value and the current output dimming value is smaller than the predetermined threshold value (i.e., when it is decided to perform the dimming operation). Here, the method of FIG. 1 may output a value generated by decreasing the current output dimming value by the predetermined adjustment value as the next output dimming value when the input dimming value is smaller than the current output dimming value, and may output a value generated by increasing the current output dimming value by the predetermined adjustment value as the next output dimming value when the input dimming value is greater than the current output dimming value. As described above, in one aspect of the method, when the absolute value of the difference between the input dimming value and the current output dimming value is smaller than the predetermined threshold value, the method of FIG. 1 gradually adjusts the brightness of the image output from the flat panel display device by adjusting the current output dimming value based on a comparison between the input dimming value and the current output dimming value.”; ¶ 0067: “ As described above, in one aspect, the dimming operation control block 160 may gradually adjust the brightness of the image output from the flat panel display device by performing the dimming operation when the absolute value of the difference between the input dimming value ID and the current output dimming value COD is smaller than the predetermined threshold value”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Choi in the invention of Eom in view of Nam in order to yield the predictable result of performing a dimming operation and thereby reduce a power consumption of the device. 

	
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Eom; Ki-Myeong, US 20110193892 A1] in view of [Nam; Woo-Jin, US 20090079679 A1] and further in view of [Miwa; Koichi et al., US 20160189623 A1].

Regarding claim 3:
	Eom in view of Nam discloses:
3. The device of claim 1.
	However, Eom in view of Nam does not expressly disclose:
wherein the data signal Vdata received by the first electrode of the first Thin-Film Transistor has a constant voltage during a process of the dimming in the first dimming mode.
	Miwa discloses:
wherein the data signal Vdata received by the first electrode of the first Thin-Film Transistor has a constant voltage during a process of the dimming in the first dimming mode [Miwa: ¶ 0097: ““In the sensing mode, the data voltage Vdata has a constant voltage Vd, and a driving voltage EVDD has a constant voltage Ve”.].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Miwa in in the invention of Eom in view of Nam in order to yield the predictable result of reducing fluctuations in brightness during the mode.   

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Choi; Yong-Seok et al., US 20140063078 A1] in view of [Eom; Ki-Myeong, US 20110193892 A1] and further in view of  [Nam; Woo-Jin, US 20090079679 A1].

Regarding claim 9:
	Choi discloses:
9. A method for dimming a display screen [Choi: Figs.1; ¶ 0050: “FIG. 1 is a flow chart illustrating a method of controlling a dimming operation according to example embodiments”; ¶ 0052: “Generally, in a flat panel display device (e.g., a liquid crystal display device, an organic light emitting display device, etc.) employing a dimming technique”; Figs.8 or 9; ¶ 0078: “Referring to FIG. 8, the liquid crystal display device 400 includes a display panel 410”: ¶ 0082: “FIG. 9 is a block diagram illustrating a dimming operation-controlled organic light emitting display device according to example embodiments”; ¶ 0083: “Referring to FIG. 9, the organic light emitting display device 500 includes a display panel 510”], comprising: 
acquiring, by a device [Choi: Fig.9: organic light emitting display device 500] for dimming the display screen [Choi: Fig.9: display panel 510], a parameter value [Choi: ¶ 0051: “an absolute value of a difference between the input dimming value and a current output dimming value”] of the display screen to be adjusted [Choi: ¶ 0051: “and deciding whether to perform a dimming operation by comparing an absolute value of a difference between the input dimming value and a current output dimming value against a predetermined threshold value (Step S130).”: “”and deciding whether to perform a dimming operation], the parameter value [Choi: ¶ 0051: “an absolute value of a difference between the input dimming value and a current output dimming value”] having a correspondence with a brightness of the display screen [Choi: ¶ 0051: “and deciding whether to perform a dimming operation by comparing an absolute value of a difference between the input dimming value and a current output dimming value against a predetermined threshold value (Step S130).”: “”and deciding whether to perform a dimming operation.];
	 comparing, by the device, the parameter value with a set threshold [Choi: ¶ 0051: “predetermined threshold value”] to obtain a comparison result [Choi: ¶ 0051: “and deciding whether to perform a dimming operation by comparing an absolute value of a difference between the input dimming value and a current output dimming value against a predetermined threshold value (Step S130)”; Fig.1: S130: YES or NO];
	 determining, by the device, a corresponding dimming mode [Choi: Fig.1: S140 or S150] according to the comparison result [Choi: Fig.1: Fig.1: S130: YES or NO; ¶ 0051];
	 and performing; (“,”) by the device, dimming on the display screen in the corresponding dimming mode [Choi: Fig.1; ¶ 0051: “and deciding whether to perform a dimming operation by comparing an absolute value of a difference between the input dimming value and a current output dimming value against a predetermined threshold value (Step S130). Here, when it is decided to perform the dimming operation, the method of FIG. 1 further includes outputting a value generated by adjusting (i.e., increasing or decreasing) the current output dimming value by a predetermined adjustment value as a next output dimming value (Step S140). On the other hand, when it is decided not to perform the dimming operation, the method of FIG. 1 further includes outputting the input dimming value as the next output dimming value (Step S150)”].
	However, Choi does not expressly disclose:	
wherein the device comprises a pixel driving circuit comprising a first Thin-Film Transistor, a second Thin-Film Transistor, a third Thin-Film Transistor, a capacitor and a pixel;
	wherein signals received by a gate of the first Thin-Film Transistor and a first electrode of the first Thin-Film Transistor correspond to a scanning signal Vscan and a data signal Vdata, respectively;
	wherein signals received by a gate of the third Thin-Film Transistor and a first electrode of the third Thin-Film Transistor correspond to a Vpwm signal and a transmitted signal transmitted from a second electrode of the second Thin-Film Transistor, respectively;
	wherein a second electrode of the third Thin-Film Transistor is connected to the pixel;
	 and 

	Eom discloses:
wherein the device [Eom: Fig.1: display device; ¶ 0054: “Referring to FIG. 1, a display device “] comprises a pixel driving circuit [Eom: Figs.1-2: PX] comprising a first [Eom: Fig.2: M2], a second [Eom: Fig.2: M1], a third [Eom: Fig.2: M3], a capacitor [Eom: Fig.2: Cst] and a pixel [Eom: Fig.2: OLED];
	wherein signals received by a gate of the first [Eom: Fig.2: M2] and a first electrode of the first [Eom: Fig.2: M2] correspond to a scanning signal Vscan [Eom: Fig.2: Si] and a data signal Vdata [Eom: Fig.2: Dj], respectively [Eom: Fig.2; ¶ 0058: “ The switching transistor M2 includes a gate terminal coupled to the i-th scan line Si and a source terminal coupled to the j-th data line Dj”];
	wherein signals received by a gate of the third [Eom: Fig.2: M3] and a first electrode of the third [Eom: Fig.2: M3] correspond to a Vpwm signal [Eom: Fig.2: Ei] and a transmitted signal transmitted from a second electrode of the second [Eom: Fig.2: M1], respectively [Eom: Fig.2; ¶ 0060: “The light emission control transistor M3 includes a gate terminal coupled to the i-th light emitting signal line Ei”; ¶ 0058: “The driving transistor M1 includes a .. and a drain terminal coupled to a source terminal of the light emission control transistor M3”];
	wherein a second electrode of the third [Eom: Fig.2: M3] is connected to the pixel [Eom: Fig.2; ¶ 0060: “The light emission control transistor M3 includes … a drain terminal coupled to an anode of the OLED”]; and 
	wherein the capacitor [Eom: Fig.2: Cst] is connected between the gate of the second [Eom: Fig.1: M1] and a power supply [Eom: Fig.2: VDD; ¶ 0059: “] The storage capacitor Cst is coupled between the source terminal and the gate terminal of the driving transistor M1”; Examiner: As shown in Fig.2, the storage capacitor is connected between the gate of M1 and VDD.].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one type of pixel driving circuit for another, such as Choi’s pixel driving circuit for Eom’s, in order to yield the predictable result of emitting light via the pixel driving circuit.
Furthermore, Choi in view of Eom discloses:
the invention as discussed above. 
	However, Choi in view of Eom does not expressly disclose:
Thin-film transistor(s). (Emphasis added)
Nam discloses:
	Thin-film transistor(s) [Nam: Fig.7; ¶ 0049: F“IG. 7 is a view of still another pixel circuit to which the pixel driving method according to embodiments of the invention can be applied, which shows a P-channel type Thin Film Transistor (TFT)”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one type of transistors for another type of transistors, such as Choi in view of Eom’s transistors with Nam’s TFTs, in order to yield the well-known advantages of TFTs over conventional transistors such as at least lower power consumption.  

Regarding claim 10:
	Choi in view of Eom and Nam discloses:
10. The method of claim 9, 
[Eom: Fig.2: Cst] is parallel connected between the gate of the second Thin-Film Transistor [Eom: Fig.2: M1] and the power supply [Eom: Fig.2: VDD; Examiner: As shown in Fig.2, Cst is parallel connected between the gate of M1 and VDD].

Regarding claim 11:
	Choi in view of Eom and Nam discloses:
11. The method of claim 9, 
	wherein a first electrode of the second Thin-Film Transistor [Eom: Fig.2: M1]  is connected to the power supply [Eom: Fig.2: VDD; ¶ 0057: “ The driving transistor M1 includes a source terminal coupled to a first power source VDD”].

Regarding claim 12:
	Choi in view of Eom and Nam discloses:
12. The method of claim 9, 
	wherein a signal received by the gate of the second Thin-Film Transistor [Eom: Fig.2: M1] corresponds to a signal transmitted from the second electrode of the first Thin-Film Transistor [Eom: Fig.2: M2; ¶ 0057: “A gate terminal of the driving transistor M1 is coupled to a drain terminal of the switching transistor M2”].
Regarding claim 13:
	Choi in view of Eom and Nam discloses:
13. The method of claim 9, 
	wherein a signal received by the gate of the second Thin-Film Transistor [Eom: Fig.2: M1] corresponds to a voltage of the data signal Vdata [Eom: Fig.2: Dj; ¶ 0058: “When the switching transistor M2 is turned on, a data voltage, i.e., a data signal that is applied to the j-th data line Dj, is transferred to the gate terminal of the driving transistor M1”].

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the first dimming determination module configured to adopt a second dimming mode where the dimming on the display screen is performed by adjusting a voltage of the data signal, when it is determined that the brightness corresponding to the parameter value is not less than the set threshold", in combination with the other recited claim features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Sung; Jeong Min et al., US 20190114964 A1] discloses:
	“A display device may include a pixel, an emission control driver, and a timing controller. The emission control driver may supply an emission control signal set for controlling emission periods of the pixel. The timing controller may receive a received bit stream that includes a first bit set and a second bit 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623